Citation Nr: 0507396	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-06 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for depression for the period from October 21, 2001, 
through May 20, 2003, and in excess of 50 percent from May 
21, 2003.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
Specifically, in a July 2002 rating decision, the RO denied 
service connection for a psychiatric disorder.  The veteran 
appealed, and the RO, in a May 2003 decision, granted service 
connection for depression and assigned a 30 percent 
evaluation, effective from the date of the claim, October 26, 
2001.  The veteran requested a higher rating and in an August 
2004 decision, the RO increased the disability evaluation to 
50 percent, effective from May 21, 2003, the date that 
"increased symptoms [were] first shown" at a VA 
examination.  

In October 2004, the veteran submitted a claim for a total 
rating based on individual unemployability (TDIU).  He 
contended that his psychiatric disorder resulted in his 
unemployability.  As the issue of entitlement to a TDIU has 
not been adjudicated by the RO, it is not before the Board, 
and is thus referred to the RO for appropriate action.  

In November 2004 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that additional medical development to 
evaluate the veteran's current disability level would prove 
useful in this case.  He was most recently examined for his 
depression in June 2004.  

When seen by VA in October 2004, he reported worsening 
depressive symptoms since last being seen.  He reiterated 
that his symptoms had increased in severity at a November 
2004 hearing.  He said that he continued to be seen at the 
Nashville, Tennessee VA medical facility for his psychiatric 
symptomatology.  

In light of the fact that the veteran contends that his 
depression has worsened since the June 2004 examination, the 
Board finds a new examination is in order.  See e.g. Massey 
v. Brown, 7 Vet. App. 204 (1994); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995).  VA's duty to assist includes 
obtaining recent medical records and thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities.  38 C.F.R. 
§ 3.159(c)(4) (2004).  

The new examination ordered by this remand must take into 
account the records of prior treatment so that the evaluation 
of the depression PTSD is a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the RO 
should determine whether the veteran has had any additional 
VA medical treatment for his depression since October 2004.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should contact the Nashville 
VA facilities and request copies of the 
veteran's clinical treatment records from 
October 2004 to present.

2.  The AMC should schedule the veteran 
for a VA psychiatric examination to 
determine the severity of his depression.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner pursuant to 
conduction of the examination and the 
examiner should note that the claims file 
was in fact made available for review in 
conjunction with the examination.  The VA 
examiner should also specifically 
address/discuss the following:

A.  The VA examiner should assign the 
veteran's depression a numerical code 
under the Global Assessment of 
Functioning (GAF) consistent with the 
criteria in the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  Also, an 
opinion addressing the relative degree of 
industrial impairment resulting from his 
depression is requested.  Specifically, 
the examiner should describe what types 
of employment activities would be limited 
due solely to the appellant's service-
connected depression, bearing in mind his 
entire social- medical history, 
particularly, any degree of industrial 
impairment caused by one or more 
nonservice connected disorders.

B.  The VA examiner should also describe 
how the symptoms of the veteran's 
service-connected depression affect his 
social capacity, including his ability to 
establish and maintain effective work and 
social relationships.

The veteran should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  Thereafter, the AMC should 
readjudicate the veteran's claim for 
increased evaluation for depression.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




